Citation Nr: 0108515	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  00-08 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased evaluation for neuropathy of the 
left scapular nerve, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from March to May in 1946 
and from October 1950 to November 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.


REMAND

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (relevant sections of 
which are to be codified at 38 U.S.C.A. §§ 5103A and 
5107(a)); see also Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  This duty includes securing private and VA 
medical records to which a reference has been made.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1993).  During 
his November 2000 Board hearing, the veteran indicated that 
he had been recommended medication for his disability by the 
VA about a year and a half earlier, and he reported that he 
was to be examined at a VA facility in about a month.  
Moreover, he referred to recent treatment from a private 
doctor (named in a May 2000 statement as Dr. Greg Jones of 
Fort Smith, Arkansas).  Records of such treatment should be 
obtained and added to the claims file.

Accordingly, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
request that he provide a signed release 
for records from Dr. Smith, with the 
doctor's full address included on the 
release form.  The veteran should also be 
requested to provide the name of the VA 
facility (or facilities) from which he 
has received recent treatment for his 
left scapular nerve disability. 

2.  Then, the RO should request all 
records of medical treatment noted by the 
veteran which are not currently 
associated with the claims file.  All 
records secured by the RO must be 
included in the veteran's claims file.  
If the search for such records has 
negative results, documentation from the 
contacted entities to that effect should 
be included in the veteran's claims file.

3.  After completion of the above 
development, the RO should review the 
record and determine whether any further 
development is deemed necessary in light 
of newly obtained evidence to include 
scheduling the veteran for another 
comprehensive VA examination.  The RO must 
also review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied. 

4.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either factual or legal, as to 
the ultimate outcome of this case. 
The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  However, no action is 
required of the veteran until he is so notified by the RO.


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




